Case 2:18-cv-01780-JHE Document 1-13 Filed 10/26/18 Page 1 of 4            FILED
                                                                  2018 Oct-26 PM 01:51
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA
Case 2:18-cv-01780-JHE Document 1-13 Filed 10/26/18 Page 2 of 4
Case 2:18-cv-01780-JHE Document 1-13 Filed 10/26/18 Page 3 of 4
Case 2:18-cv-01780-JHE Document 1-13 Filed 10/26/18 Page 4 of 4
